DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Xin Wen (Reg. No. 53,758) on 4/19/21.
In the claims:
Claim 2 has been changed to ---The method according to claim 1, wherein in Step 1) the training data set and the test data set are obtained from a pedestrian data set Caltech, wherein the training data set and the test data set are marked by a pedestrian label, and the pedestrian label adopts the coordinates of the upper left and the lower right corners of a rectangle box to indicate the position of the pedestrian in the image.---.
Claim 3 has been changed to ---The method according to claim 1, wherein in Step 2), wherein the detection model of a Faster Region-based convolutional neural network (RCNN) is used for training, and the image of the training data set is used to fine tune the fully connected layer of Faster RCNN neural network; the training image and a ground-truth label are input into the Faster RCNN neural network, wherein a difference between the detection and labeling of a current model is fed back to the network model using the back propagation algorithm, and the parameters of the network model are adjusted; after multiple iterations on the training data set, the pedestrian detection model is obtained; and the test data set is input into the pedestrian's detection model, and the pedestrian’s position is classified and located, thus acquiring initial pedestrian boundary box and confidence degrees and coordinates thereof.---.
Claim 4 has been changed to ---The method according to Claim 1, wherein in Step 33) the confidence degree threshold is set as 0.5.---.
Claim 5 has been changed to ---The method according to Claim 1, wherein categories of said initial pedestrian boundary box obtained in Step 2) include: boundary box with no overlapping between pedestrian boundary boxes, a single pedestrian boundary box, and boundary boxes of sheltered pedestrians.---.

Allowable Subject Matter
Claims (1-5) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to anticipate the respective claim combinations together and nor the respective claim combinations be obvious with:

    PNG
    media_image1.png
    575
    558
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    93
    546
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201.  The examiner can normally be reached on M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        April 20, 2021